
	

113 HR 545 IH: Prioritize Emergency Job Creation Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 545
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Grijalva (for
			 himself, Mr. Conyers, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to create an adjustment to the discretionary spending
		  limits for appropriations for emergency job creation.
	
	
		1.Short titleThis Act may be cited as the
			 Prioritize Emergency Job Creation
			 Act.
		2.Emergency job
			 creationSection 251(b)(2) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 adding at the end the following new subparagraph:
			
				(E)Emergency job
				creationIf, for fiscal years
				2013 through 2021, appropriations for discretionary accounts are enacted that
				Congress designates and the President subsequently so designates as being for
				emergency job creation in statute, the adjustment for a fiscal year shall be
				the total of such appropriations for the fiscal year in discretionary accounts
				designated as being for emergency job
				creation.
				.
		3.Emergency job
			 creation adjustment for section 251A sequestrationSection
			 251A(3) of the Balance Budget and Emergency Deficit Control Act of 1985 is
			 amended by striking and at end of subparagraph (D), by striking
			 the period and inserting ; and at the end of subparagraph (E),
			 and by adding at the end the following subparagraph:
			
				(F)for fiscal year 2013, further reducing the
				amount calculated under subparagraphs (A) through (D) by appropriations for
				discretionary accounts that are enacted and that Congress designates and the
				President subsequently so designates as being for emergency job
				creation.
				.
		
